S ADLER , G IBB & A SSOCIATES, L.L.C. Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Green 4 Media, Inc. As independent registered public accountants, we hereby consent to the use of our report dated September 30, 2011, with respect to the financial statements of Green 4 Media, Inc. in its registration statement on Form S-1/A relating to the registration of 1,010,000 shares of common stock. We also consent to the reference of our firm under the caption interests of name experts and counsel in the registration statement. /s/ SADLER, GIBB AND ASSOCIATES, LLC Salt Lake City, UT November 30, 2011
